IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                           DIVISION ONE

STATE OF WASHINGTON,                           )       No. 79971-1-I
                                               )       (Consolidated with Nos.
                          Respondent,          )       79972-0-I, 79973-8-I, 79975-4-I,
                                               )       79974-6-I, 79976-2-I)
                 v.                            )
                                               )
CHERRINGTON, ALECIA MARIE,                     )       UNPUBLISHED OPINION
DOB: 07/12/1981,                               )
                                               )
                          Appellant.           )

      BOWMAN, J. — Judges have a duty to conduct themselves with respect for

those they serve, including the litigants who come before them. The trial court

denied Alecia Cherrington’s request for a prison-based drug offender sentencing

alternative (DOSA) after addressing her using epithets and slurs. Epithets and

slurs are manifestations of bias or prejudice. CJC 2.3 cmt. 2. We reverse and

remand for resentencing before a different judge.

                                          FACTS

      The State charged Cherrington with 13 felonies under six cause numbers.

The informations alleged Cherrington committed residential burglary, identity

theft, possession of stolen property, forgery, unlawful production of payment

instruments, and possession of a controlled substance between November 2015

and August 2018. Cherrington pleaded guilty as charged to all counts.



      Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/2

        On April 25, 2019, Cherrington appeared before the court for sentencing.

The State requested a concurrent high-end standard-range sentence of 84

months of confinement. Cherrington requested a prison-based DOSA to address

her long history of addiction.

        Three witnesses addressed the court on Cherrington’s behalf. Two drug

and alcohol counselors described Cherrington’s successful participation in the

King County Drug Court program1 related to a separate felony charge.2 They

told the court that Cherrington held herself accountable throughout the treatment

process and that none of her urinalysis tests (UAs) showed the use of drugs or

alcohol. One of the counselors explained:

        [S]he had clean UAs throughout. It was pretty clear to me early in
        working with [Cherrington] in our group, she was pretty open about
        all her past behavior was directly tied to her use of
        methamphetamines and other substances.

He said that Cherrington “kind of became a leader in group. People really rallied

around her. She really supported other people.” A case manager from a

community health program told the court that she had “been working with

[Cherrington] for several months, and I’ve really seen a tremendous

improvement. Once she did get clean and sober, she really did show remorse,

and she followed up with all of her appointments.”




        1
          Drug court is a “[t]herapeutic court” where a judge has statutory authority to work “in
ways that depart from traditional judicial processes to allow defendants . . . the opportunity to
obtain treatment services.” RCW 2.30.010(4)(a), .030(1).
        2
         It appears from the record that Cherrington participated in the King County Drug Court
program in October 2018. After six months, the court discharged Cherrington from the program
and dismissed her felony charge in anticipation of her long prison sentence in this case.


                                                  2
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/3

      A Department of Corrections (DOC) risk assessment report recommended

“with reservation” that the court grant Cherrington’s request for a DOSA. While

the report noted Cherrington’s lengthy criminal history and poor past

performance under supervision, it concluded, “[T]he progress she made during

her most recent term of supervision, coupled with her recent participation in a

Drug Court Program, could indicate possible success in a DOSA.”

      Cherrington’s defense attorney also addressed the court in support of her

request for a DOSA. He highlighted the DOC recommendation in favor of

granting a DOSA. Counsel explained that the DOC evaluator

      gave every reason why you shouldn’t, every reason under the sun,
      why you should not grant [the DOSA]. And then she did
      [recommend to grant it]. And I had to figure out how she did that,
      because I know her, and she’s not a soft touch. She did it because
      of [Cherrington’s] age,[3] and she did it because of what
      [Cherrington’s] doing now.

      The court responded:

           THE COURT: She’s past the sweet age, 27 to 33.
           [DEFENSE COUNSEL]: Oh?
           THE COURT: That’s the age that you can get them. [The
      recommendation is] not based on age.

      Counsel then argued that Cherrington needs the prison-based DOSA

“[b]ecause of the structure.” He pointed out that the DOC evaluator agreed that

Cherrington “needs the structure” of a DOSA. Counsel said, “I understand prison

structure, but when she’s released, how much time after she’s released and to

what end?” The court responded that “[i]f she wants to use, she will use. If she

doesn’t want to use, she won’t use. This is not rocket science.”


      3
          Cherrington was 37 years old at the time of sentencing.


                                                3
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/4

       Cherrington then addressed the court on her own behalf. She argued that

she needs the therapeutic setting of a DOSA to learn how to maintain her

sobriety. She explained that she managed to get “clean and sober” on her own

but that she had “one slipup, and I’m scared. I don’t want to go back out and

use.” Cherrington told the court that she used alcohol two weeks earlier because

“I know that I’m going to prison. I know that I’m losing everything that I gained,

but then that could have just made me lose a lot more, and I read all the victim

statements, and it just was a little bit much for me.” Then these exchanges

occurred:

                THE DEFENDANT: . . . And so I know that I need more
       help than —
                THE COURT: What help do you need?
                THE DEFENDANT: Like, relapse — relapse warning
       signs. I’m, like, “Who is this” —
                THE COURT: What, you need, like, a little red light to go
       off “EEE, EEE, EEE” (indicating)? Something like that?
                ....
                . . . What do you need?
                THE DEFENDANT: I need to identify my problems or why
       I tick the way I do.
                THE COURT: You already know what they are.
                THE DEFENDANT: If I did, then I wouldn’t be where I’m at
       right now.
                THE COURT: You’re exactly where you are right now
       because you know what they are.
                THE DEFENDANT: Okay.
                THE COURT: You don’t believe me?
                THE DEFENDANT: I didn’t say I didn’t believe you. I don’t
       know.
                THE COURT: Yes, you do. And you’d think that
       somebody who is as long in the tooth as you are —
                THE DEFENDANT: What does that mean?
                THE COURT: Old.
                ....
                THE DEFENDANT: Oh.
                THE COURT: — that maybe you would have some
       honesty around it. It would seem to me, when you’re looking at the


                                         4
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/5

      guy who is going to send you away for 84 months, and you’re
      making a pitch to not get the 84 months, that maybe you would
      come in with a little bit of honesty.
             THE DEFENDANT: Honesty about what, Your Honor?
             THE COURT: About you and your addiction.
             THE DEFENDANT: My addiction is horrendous.
             THE COURT: You just told me, “I don’t know why I’m
      using. I don’t know why I relapse,” and I call bullshit on that.
             ....
             . . . Don’t give me any BS[4] about you don’t know why. You
      spent a fair amount of time talking with yourself about it.
             THE DEFENDANT: I’m not trying to give you any BS.
             THE COURT: You want to blow smoke up my robe, go
      somewhere else. Thirty-seven years you’ve been running from
      yourself and your issues. You know exactly why you use. You just
      don’t want to deal with them in a forthright manner.
             ....
             THE DEFENDANT: I know that I’m an addict, and I know I
      have a problem, and I know that I need help.
             ....
             THE COURT: What’s your problem?
             THE DEFENDANT: I know I’m an addict. I know I have a
      problem.
             THE COURT: No shit. That’s it? That’s all you’re giving
      me? “I know I’m an addict. I know I have a problem. And I want
      help with my problem.”
             THE DEFENDANT: I want to be a better person. I want to
      be — I don’t think it’s the end of the road for me.
             THE COURT: What’s that mean, “be a better person”? I
      never really understood what that means.
             ....
             THE DEFENDANT: To be able to function normally in
      society — be able to go —
             THE COURT: What does “normal” mean?
             THE DEFENDANT: I don’t know.
             ....
             THE COURT: I don’t know what normal means; do you?
      You’re striving for something you don’t understand. How about just
      accepting yourself as an addict?
             THE DEFENDANT: I do.
             THE COURT: You don’t. I can see the shame written all
      over your face. Every time you say the word “addict,” you look



      4
          Bullshit.


                                       5
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/6

      down. I don’t know — what’s so bad about being an addict?
      What’s so bad about that?
              ....
              THE DEFENDANT: There’s nothing.
              THE COURT: Then why are you so ashamed about being
      an addict? Why do you shame yourself every day for being an
      addict?
              THE DEFENDANT: I don’t know.
              THE COURT: Do they talk about these things at any of
      the treatment programs you’ve been in? Any of the DOSAs? Any
      of the inpatient? Any of the outpatient crap that you’ve been in? . . .
              THE DEFENDANT: No.
              THE COURT: No? Weird, huh? You think addiction is a
      disease or a moral failing?
              THE DEFENDANT: A disease.
              ....
              THE COURT: . . . If you had cancer, would you be walking
      around the streets of Seattle going, “Oh, my God, I’ve got cancer.
      I’m such a shitty person. I don’t deserve to be around. I don’t
      deserve to live”? Would you?
              THE DEFENDANT: No.
              ....
              THE COURT: Well, maybe you need to ask yourself that.
      That’s part of coming to terms with being an addict. Maybe
      forgiving yourself for nothing that you had anything to do with.
      Maybe when you get up in the morning, instead of the first thought
      going through your head, “Oh, I’m an addict, I’m such a shitty
      person,” maybe the first thought is, “Hey, I wonder what today is
      going to bring.” . . .
              How is that working out for you, these 37 years waking up
      every morning thinking that you’re a piece of shit because you’re an
      addict?
              THE DEFENDANT: Not fun.
              ....
              THE COURT: . . . This is not rocket science. If you want
      to stop using, you have to figure out why you’re using. I want to
      throw my pen at you right now to see if that gets you right through
      the head. . . .
              ....
              So let me sum this all down to one thing. Ultimately, what is
      the issue? It’s one word. It’s four letters. What do you think it is?
      It begins with “F.” Anything? Anything at all?
              THE DEFENDANT: No.
              THE COURT: Fear. . . .
              . . . Fear only has power when nobody knows about it. And
      when everybody else knows, there is no longer fear, and fear is


                                        6
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/7

      based on the unknown. You don’t know exactly what you’re going
      to find, and you’re afraid to look. You want me to tell you what
      you’re going to find?
               THE DEFENDANT: Yes.
               THE COURT: You individually, specific to you? Well, how
      the hell would I know that, but I’ll tell you anyways. When did you
      start using all mood-and-mind-altering substances? Marijuana?
      Alcohol? Mom’s little blue pills? Dad’s little yellow ones over here?
               THE DEFENDANT: At age 11.
               THE COURT: Eleven? I would think around eight myself,
      but I’ll take eleven.
               ....
               . . . Here’s what you’re going to find when you get down
      there to that place: You’re going to find yourself a scared little girl
      who doesn’t know shit about anything, who is scared, who is alone,
      who is lost. She’s not responsible for any of this, she didn’t ask for
      any of this, and she doesn’t know what to do. That’s what you’re
      going to find. And what the hell is so scary about that?
               And here’s why being an addict is such a gift that’s been
      given to you that normal people will never understand. When
      you’re down there and you grab this little girl and you embrace her
      and tell her that you love her, you have the ability to bring her
      forward to the present. And as you’re doing that, and as you’re
      walking with her and teaching her, you’re teaching her all the things
      that you want her to be. You’re instilling in her all the value and all
      the integrity and all the selflessness that you want her to have, so
      that by the time she’s here, you’ve created yourself a new human
      being through recovery. It’s a miracle that normal people don’t get
      the opportunity to do; only addicts have this ability. Most people
      don’t have to examine themselves and examine their life.
               ....
               . . . What’s so hard about this? What’s so hard about this
      conversation?
               THE DEFENDANT: Fear.
               THE COURT: Fear. Fear of what? Nothing, man. I
      know; right? You think about it, it’s, like, fear of self, and then
      you’re, like (indicating), nothing. You don’t need treatment. You
      just need to be honest. . . .
               ....
               . . . I would give up figuring out what the future brings.
      That’s an exercise in futility. I would live for today, because
      tomorrow’s gone, and yesterday’s only a dream. And one of my
      most favorite sayings is this . . . [:] a woman, like that of a tree, is
      best measured when laid down. In order to measure a tree, you cut
      it down, and you run the tape along it to get an accurate
      measurement. A woman, or a human being, is best measured


                                         7
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/8

       when they’re laid down when they have taken their last breath,
       because you don’t know the ripple in the pond from the stone that
       you have thrown, what effect it’s going to have, until your last
       breath. You don’t know what actions are going to impact people in
       the future, or even in the past, until it’s all said and done.
               ....
               My heart breaks for you and your inability to love yourself
       and your reluctance to be honest. I think you have a smidgen of it,
       because you have acknowledged some of the issues that I have
       talked about. I think I have ruined your using for the next 20 years,
       because now when you use, you’re going to be thinking, “Well, hell,
       I’m only using because I’m afraid.” That has a way to knot you and
       start pissing you off because then you don’t want to be subject to
       something else.

       After the long exchange,5 the court denied Cherrington’s request for a

DOSA because “[t]here’s just too many crimes and too many cases to ignore”

and “I believe if you take some of these things from today, you don’t need a

therapeutic setting. You just need to believe in you. You just need to forgive

yourself, and you’ll be just fine.” The court sentenced Cherrington to 72 months

in prison and 12 months of community custody. Cherrington appeals.

                                          ANALYSIS

       A DOSA is a statutory deviation from the standard sentencing range that

allows a trial court to give eligible offenders a reduced sentence with treatment

and increased supervision to assist in substance abuse recovery. State v.

Yancey, 193 Wash. 2d 26, 30-31, 434 P.3d 518 (2019); see RCW 9.94A.660. A trial

court has broad discretion in determining whether to grant a DOSA. State v.

Grayson, 154 Wash. 2d 333, 335, 342, 111 P.3d 1183 (2005). The decision

whether to grant a DOSA is generally not reviewable unless the sentencing court



       5
           The transcript of this exchange spans 21 pages.


                                                8
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/9

refused to exercise discretion or relied on an impermissible basis for its decision.

State v. Lemke, 7 Wash. App. 2d 23, 27, 434 P.3d 551 (2018). “While no

defendant is entitled to an exceptional sentence below the standard range, every

defendant is entitled to ask the trial court to consider such a sentence and to

have the alternative actually considered.” Grayson, 154 Wash. 2d at 342. A trial

court’s failure to consider a sentencing alternative meaningfully is reversible

error. Lemke, 7 Wash. App. 2d at 27.

              Judges have a duty to conduct themselves with respect for
       those they serve, including the litigants who come before them. “A
       judge who manifests bias or prejudice in a proceeding impairs the
       fairness of the proceeding and brings the judiciary into disrepute.”

Lemke, 7 Wash. App. 2d at 27 (quoting CJC 2.3 cmt. 1).

       In Lemke, we addressed similar conduct from the same judge that

sentenced Cherrington here. Lemke participated in the Snohomish County Adult

Drug Treatment Court program. Lemke, 7 Wash. App. 2d at 25. During a review

hearing to address lack of compliance with the program, Lemke reported that he

had a sore shoulder from being on work crew. Lemke, 7 Wash. App. 2d at 25. The

judge replied that Lemke could “ ‘stop with the shoulder bullshit now’ ” and “ ‘I

think you’re a fucking addict and maybe you need treatment.’ ” Lemke, 7 Wn.

App. 2d at 25. Before terminating Lemke from the drug court program, the court

noted that the charges against Lemke were two counts of possession of a

controlled substance and shoplifting. Lemke, 7 Wash. App. 2d at 26. The judge

commented, “ ‘So not only is he an addict, he’s also a liar and thief.’ ” Lemke, 7
Wash. App. 2d at 26. At sentencing, the judge denied Lemke’s request for a

DOSA, stating, “ ‘You, sir, are just a criminal, that’s all you are, you’re just a


                                           9
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/10

criminal. Do you have issues? Yep, you do. Are you going to deal with them?

No, you’re not. . . . You, the odds say, are going to die in prison.’ ” Lemke, 7 Wn.

App. 2d at 26-27.6

       We made clear in Lemke that “[n]o judge wielding the power of the State

in any courtroom has any good reason to call a litigant a ‘fucking addict’ and ‘just

a criminal.’ ” Lemke, 7 Wash. App. 2d at 27-28. Here, the words leveled at

Cherrington may be different from those cast at Lemke, but the import is the

same. And the judge was not addressing Cherrington in the context of drug

court, where the court has discretion to work in ways that depart from traditional

judicial processes. See RCW 2.30.010(4)(a), .030(1). Due process requires a

fair hearing in a fair court. Lemke, 7 Wash. App. 2d at 28 (quoting In re Murchison,

349 U.S. 133, 136, 75 S. Ct. 623, 99 L. Ed. 942 (1955)). A fair hearing requires

that the judge not only be impartial but also that the judge appear to be impartial.

State v. Solis-Diaz, 187 Wash. 2d 535, 540, 387 P.3d 703 (2017). Epithets and

slurs are manifestations of bias or prejudice. Lemke, 7 Wash. App. 2d at 27 (citing

CJC 2.3 cmt. 2).

       Examples of manifestations of bias or prejudice include but are not
       limited to epithets; slurs; demeaning nicknames; negative
       stereotyping; attempted humor based upon stereotypes;
       threatening, intimidating, or hostile acts; suggestions of connections
       between race, ethnicity, or nationality and crime; and irrelevant
       references to personal characteristics. Even facial expressions and
       body language can convey to parties and lawyers in the
       proceeding, jurors, the media, and others an appearance of bias or




       6
           Alteration in original.


                                         10
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/11

        prejudice. A judge must avoid conduct that may reasonably be
        perceived as prejudiced or biased.

CJC 2.3 cmt. 2.

        The State argues that Cherrington takes the court’s remarks out of context

and that when viewed as a whole, “they show great sympathy for her and

confidence in her capacity for self-improvement.” It argues that “[i]t would be sad

if this court were to announce a rule that discouraged judges from engaging in

serious conversations with convicted persons about their addictions and the

possibility of change.” But this assumes that the only means to a serious

conversation with a litigant about their addiction is with epithets and slurs. We

reject that premise. And while the judge may have intended his remarks on the

whole to encourage Cherrington “to believe in herself and not be ashamed of

things that she could not control,” his harsh and inappropriate language defeated

the purpose.7




        7
          We note that this court addressed similar behavior by the same judge in State v.
Walker, No. 77707-6-I (Wash. Ct. App. July 29, 2019) (unpublished), http://www.courts.
wa.gov/opinions/pdf/777076.pdf. “Washington appellate courts should not, unless necessary for
a reasoned decision, cite or discuss unpublished opinions in their opinions.” GR 14.1(c). In
Walker, the judge’s interaction with the defendant occurred during a hearing accepting her into
drug court. Walker, No. 77707-6-I, slip op. at 6. The conduct here exceeds that displayed in
Walker and did not occur in the context of a preliminary hearing in drug court. See Walker, No.
77707-6-I, slip op. at 7-11.


                                              11
No. 79971-1-I (Consol. with Nos. 79972-0-I, 79973-8-I, 79974-6-I, 79975-4-I,
79976-2-I)/12

        We reverse and remand for sentencing before a different judge.8




WE CONCUR:




        8
          Cherrington also argues that the costs of community custody imposed at sentencing
“are statutorily prohibited and must be stricken” because she is indigent. Because we remand for
sentencing, we do not reach that issue.


                                              12